Name: Council Regulation (EEC) No 3074/82 of 15 November 1982 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 82 Official Journal of the European Communities No L 325/3 COUNCIL REGULATION (EEC) No 3074/82 of 15 November 1982 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, dity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them. Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accu ­ rately short-term trends in the economic situation in the relevant sectors, suspension measures should be taken only temporarily by fixing their period of vali ­ These suspensions shall be applcable :  from 1 January to 30 June 1983 for the products listed in Table I ,  from 1 April to 30 June 1983 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982 . For the Council The President N. A. KOFOED No L 325/4 Official Journal of the European Communities 20 . 11 . 82 ANNEX TABLE I CCT Rate of heading Description autonomous No duty (%) ex 03.01 Alb) Salmon, frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 03.01 B I e) 1 Piked dog-fish (Squalus acanthias), fresh, chilled or frozen whole, headless or in pieces 6 ex 03.01 B Ã ­e) 1 Flaps of piked dog-fish (Squalus acanthias), fresh, chilled or frozen 0 03.02 A I e) Salmon, salted or in brine, whole , headless or in pieces 4 ex 07.04 B Sweet red or green peppers, dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9-5 % but not further prepared 10 ex 07.05 B I Beans, white, dried, of the species 'Phaseolus vulgaris' 0 ex 15.07 D I b) 2 Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8-5 % and a maximum of 12 % of palmitic acid esters,  a minimum of 2-5 % and a maximum of 4-7 % of stearic acid esters,  a minimum of 22-4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters,  a minimum of 7-4 % and a maximum of 1 1 % of linoleic acid esters , and containing :  not more than 5 millimoles of free ' fatty acid per kg of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0Ã 4 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 16.04 B I Salmon for the processing industry for manufacture into pastes or spreads (a) 0 ex 1 6.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hanasaki' (Parali ­ thodes brevipes), 'Kegani' (Erimacrus isenbecki), and 'Queen' (Chionocetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus), simply boiled in water and shelled, whether or not frozen, in imme ­ diate packings of a net capacity of 2 kg or more 0 ex 16.05 B Lobster flesh, cooked, to be used by the processing indutry for the manufac ­ ture of butters based on lobster, pastes, pÃ ¢tÃ ©s, soups or sauces (a) (b) 10 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis' boiled in water and shelled, whether or not frozen or dried, intended for the industrial proces ­ sing of products falling within heading No 16.05 (a) 15 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . 20 . 11 . 82 Official Journal of the European Communities No L 325/5 TABLE II CCT heading No Description Rate of autonomous duty (%) ex 03.02 A I f) Saithe (Pollachius virens or Gadus virens), salted or in brine, whole, headless or in pieces, intended for smoking or drying (a) 8 ex 03.02 A II d) Fillets of saithe (Pollachius virens or Gadus virens), salted or in brine, intended for smoking or drying (a) 9 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions .